DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/14/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks:  (1) the 35 U.S.C. §112(b) rejection of claim 10 has been withdrawn; (2) the 35 U.S.C. §103 rejections of claims 6, 7, 14, and 16 over Oglesby; and (3) the double patenting rejections over co-pending Application No. 16/403,061 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1 and 3-17
Withdrawn claims: 				None
Previously cancelled claims: 		2 and 18-32
Newly cancelled claims:			None
Amended claims: 				1, 3-9, 11, and 15-17
New claims: 					33-38
Claims currently under consideration:	1, 3-17, and 33-38	
Currently rejected claims:			1, 3-17, and 33-38
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 3 and 11 recite “the one or more reactants comprise a glycosylated steviol glycoside”; however claims 1 and 9 already recite glycosylated steviol glycosides as a reactant.  Therefore, it is unclear if the glycosylated steviol glycosides recited by claims 3 and 11 are the same glycosylated steviol glycosides required by the independent claims or if they are in addition to the glycosylated steviol glycosides required by the independent claims.  If the glycosylated steviol glycosides recited by claims 3 and 11 are the same glycosylated steviol glycosides required by the independent claims, then it is suggested that claims 3 and 11 recite “wherein the glycosylated steviol glycoside is formed from” instead of “wherein the one or more reactants comprise a glycosylated steviol glycoside formed from”.  If the glycosylated steviol glycosides recited by claims 3 and 11 are in addition to the glycosylated steviol glycosides required by the independent claims, then it is suggested that claims 3 and 11 recite “wherein the one or more reactants further comprise a glycosylated steviol glycoside formed from” instead of “wherein the one or more reactants comprise a glycosylated steviol glycoside formed from”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 12, 13, 17, and 33-38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khattab (Khattab, S.N., Massoud, M.I., El-Sayed Jad, Y., Bekhit, A. A., El-Faham, A., “Production and physicochemical assessment of new stevia amino acid sweeteners from the natural stevioside, 2014, Food Chemistry, col. 173, pages 979-985).
Regarding claim 1, Khattab teaches a composition (corresponding to sweetener and food or beverages comprising the sweetener) (page 980, column 1, paragraphs 1-2) comprising: a reaction product formed from a reaction mixture comprising: (a) Stevia extracts (corresponding to stevioside); and (b) one or more amine donors (corresponding to glycine or L-alanine) (page 980, column 1, paragraph 2), wherein the weight ratio of (a) to (b) is 1:4 (corresponding to 3.21 g of compound 2 and 0.767 g of H-Gly-OEt+HCl) (page 280, column 2, paragraph 5), which falls within the claimed range, wherein the reaction product improves a taste of the composition (corresponding to improved sensory characteristics) (page 980, column 1, paragraph 2).  From these teachings, Khattab anticipates the claim.  However, the present claim could be considered to be anticipated or obvious in view of Khattab because, although Khattab does not use the term “Maillard reaction” when describing the reaction between components (a) and (b), the reaction disclosed by Khattab qualifies as a Maillard reaction as defined by the Applicant in that an amine donor reacts with a non-reducing sugar (Specification, [00344]) and therefore, the stevia amino acid sweetener would qualify as an MRP.
Regarding claims 4 and 5, 
Regarding claim 9, Khattab teaches a method for improving the taste of a composition (corresponding to sweetener and food or beverages comprising the sweetener) comprising the step of: adding a reaction product during the preparation of the composition (page 980, column 1, paragraphs 1-2), wherein the reaction product is prepared from a reaction mixture comprising: (1) Stevia extracts (corresponding to stevioside); and (2) one or more amine donors (corresponding to glycine or L-alanine) (page 980, column 1, paragraph 2), wherein the weight ratio of (a) to (b) is 1:4 (corresponding to 3.21 g of compound 2 and 0.767 g of H-Gly-OEt+HCl) (page 280, column 2, paragraph 5), which falls within the claimed range, wherein the reaction product improves a taste of the composition (corresponding to improved sensory characteristics) (page 980, column 1, paragraph 2).  From these teachings, Khattab anticipates the claim.  However, the present claim could be considered to be anticipated or obvious in view of Khattab because, although Khattab does not use the term “Maillard reaction” when describing the reaction between components (a) and (b), the reaction disclosed by Khattab qualifies as a Maillard reaction as defined by the Applicant in that an amine donor reacts with a non-reducing sugar (Specification, [00344]) and therefore, the stevia amino acid sweetener would qualify as an MRP.
Regarding claims 12 and 13, 
Regarding claim 17, Khattab teaches a method for improving a taste of a food or beverage, comprising adding an effective amount of the composition of claim 1 to the food product or beverage (page 980, column 1, paragraphs 1-2).
Regarding claim 33, Khattab teaches the invention as disclosed above in claim 1, including the composition is a beverage (page 980, column 1, paragraph 1).
Regarding claim 34, Khattab teaches the invention as disclosed above in claim 1, including the composition is a food product (page 980, column 1, paragraph 1).
Regarding claim 35, Khattab teaches the invention as disclosed above in claim 1, including the composition is a sweetener (page 980, column 1, paragraph 2).
Regarding claim 36, Khattab teaches the invention as disclosed above in claim 9, including the composition is a beverage (page 980, column 1, paragraph 1).
Regarding claim 37, Khattab teaches the invention as disclosed above in claim 9, including the composition is a food product (page 980, column 1, paragraph 1).
Regarding claim 38, Khattab teaches the invention as disclosed above in claim 9, including the composition is a sweetener (page 980, column 1, paragraph 2).

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 8-13, 15, 17, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102; previously cited) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice; previously cited).
Regarding claim 1, Oglesby teaches a composition (corresponding to sweetener composition [0039] and beverages [0130] and food [0131] comprising the sweetening Stevia extracts (corresponding to dulcoside, rubusoside, stevia, and stevioside), steviol glycosides (corresponding to rebaudiosides) and glycosylated steviol glycosides (corresponding to modified NHPSs which includes steviol glycosides [0032]); and (B) amine donors (corresponding to protein [0152], amine, amino acid, and mixtures thereof [0098]).  Oglesby discloses that the sweetener composition is made by mixing ingredients (A) and (B) and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Oglesby discloses that the reaction product improves the taste of the composition (corresponding to reducing oral cavity and tongue coating adherence and tongue number while imparting a more sugar-like flavor profile [0040]). Oglesby also teaches that the amount of (A) in the sweetener composition varies widely depending on the type of sweetened composition and its desired sweetness ([0090]) and that the amount of (B) in the sweetener composition is 0.0001-2.5% (corresponding to a minimum concentration of amines of 1 ppm [0099] and a maximum amount of amino acids of 25,000 ppm [0100]).  These values mean that (A) comprises an amount approaching 0% to an amount of 99.9999% of the sweetener composition which provides a range of ratios which overlap the claimed ratio range.
Regarding claim 3, 
Regarding claim 4, Oglesby teaches the invention as disclosed above in claim 1, including the mixture comprises a primary amine compound, a secondary amine compound ([0099]), an amino acid ([0100]), a protein ([0152]), and a peptide ([0100]).  Although Oglesby does not teach these ingredients as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5, Oglesby teaches the invention as disclosed above in claim 4, including the amine donor(s) comprise an amino acid selected from the group consisting of alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, proline, serine, threonine, tyrosine, and valine ([0100]).
Regarding claim 8, Oglesby teaches the invention as disclosed above in claim 1, including the composition comprising a swingle extract (corresponding to luo han guo sweetener) ([0032]).
Regarding claim 9, Oglesby teaches a method for improving the taste of a composition (corresponding to sweetener composition [0039] and beverages [0130] and food [0131] Stevia 
Regarding claim 10, Oglesby teaches the invention as disclosed above in claim 9, including the reaction comprising steviol glycosides from the group consisting of rebaudiosides A, B, C, D, E, and M ([0032]).
Regarding claim 11, Oglesby teaches the invention as disclosed above in claim 9, including the reaction comprising glycosylated steviol glycosides formed from a steviol glycoside selected from the group consisting of rebaudiosides A, B, C, D, E, F, and M; rubusoside, and dulcoside A (corresponding to modified NHPSs such as rebaudiosides A, B, C, D, E, F, and M; rubusoside, and dulcoside A) ([0032]).
Regarding claim 12, Oglesby teaches the invention as disclosed above in claim 9, including the mixture comprises a primary amine compound, a secondary amine compound ([0099]), an amino acid ([0100]), a protein ([0152]), and a peptide ([0100]).  Although Oglesby does not teach these ingredients as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Oglesby teaches the invention as disclosed above in claim 12, including the amine donor(s) comprise an amino acid selected from the group consisting 
Regarding claim 15, Oglesby teaches the invention as disclosed above in claim 9, including the composition further comprising members selected from the group consisting of sorbitol, xylitol, mannitol ([0035]), sucralose, aspartame, acesulfame-K, neotame ([0032]), erythritol, tagatose ([0035]), inulin ([0036]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl]-L-phenylalanine 1-methyl ester ([0034]), brazzein, curculin, pentadin, mabinlin, thaumatin ([0032]), NHDC ([0113]), naringen dihydrochalcone ([0032]), and advantame ([0034]).
Regarding claim 17, Oglesby teaches a method for improving the taste and mouthfeel profile (corresponding to reducing oral cavity and tongue coating adherence and tongue number while imparting a more sugar-like flavor profile) ([0040]) of a food or beverage, comprising adding an effective amount ([0142]) of the sweetener composition to the food product or beverage ([0130]-[0131]).
Regarding claim 33, Oglesby teaches the composition as disclosed above in claim 1, including the composition is a beverage ([0130]).
Regarding claim 34, Oglesby teaches the composition as disclosed above in claim 1, including the composition is a food product ([0131]).
Regarding claim 35, Oglesby teaches the composition as disclosed above in claim 1, including the composition is a sweetener ([0039]) or flavoring agent ([0131]).
Regarding claim 36, 
Regarding claim 37, Oglesby teaches the composition as disclosed above in claim 9, including the composition is a food product ([0131]).
Regarding claim 38, Oglesby teaches the composition as disclosed above in claim 9, including the composition is a sweetener ([0039]) or flavoring agent ([0131]).

Double Patenting
Claims 1, 4, 5, 7-9, 12, 13, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 14, 15, and 22 of co-pending Application No. 16/402,413 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1, 8, 15, and 22 require limitations of instant claims 1 and 9; co-pending claims 3 and 10 requires limitations of instant claims 4 and 12; co-pending claims 4 and 11 require limitations of instant claims 5 and 13; co-pending claims 5 and 12 require limitations of instant claims 7 and 15; co-pending claims 7 and 14 require limitations of instant claims 8 and 16.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/402,641 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claim 1 requires limitations of instant claims 1, 6, 9, and 14, except (1) the the MRP to be present in the composition at an effective amount.  However, the instant claims do not require any amount of composition to be present in the sweetener composition.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9, 14, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of co-pending Application No. 16/402,991 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claim 11 requires limitations of instant claims 1, 6, 9, 14, and 17, except for the first and second components to be present in the composition at a range of 0.0001-50 wt.%.  However, the instant claims do not require the components to comprise any amount of the sweetener composition.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/402,846 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claim 1 requires limitations of instant claims 1, 6, 9, and 14, except for the MRP composition to comprise of 0.1-99 wt.% of the sweetener composition.  However, the instant claims do not require the components to comprise any amount of the sweetener composition.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of co-pending Application No. 16/402,816 (reference application).
Co-pending claims 1 and 15 require limitations of instant claims 1, 9, and 17, except for reaction to occur at temperature of 60-250°C.  However, the instant claims do not specify a reaction temperature.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of co-pending Application No. 16/402,728 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1, 10, and 19 require limitations of instant claims 1, 9, and 17, except for reaction to occur at temperature of 60-250°C.  However, the instant claims do not specify a reaction temperature.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 49, 51, 60, and 63 of co-pending Application No. 16/676,945 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 37, 49, 51, 60 and 63 require limitations of instant claims 1, 9, and 17.    The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 34, and 41 of co-pending Application No. 17/301,485 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 27, 34, and 41 require limitations of instant claims 1, 9, and 17, except for reaction to occur at temperature of 60-250°C.  However, the instant claims do not specify a reaction temperature.  The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 17/455,327 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1 and 11 require limitations of instant claims 1, 9, and 17.  The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16 of co-pending Application No. 17/454, 548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1, 11, and 16 require limitations of instant claims 1, 9, and 17.  The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 6, 7, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Response to Arguments
Claim Rejections - 35 U.S.C. §112(b) of claims 3, 10, and 11: Applicant amended claim 10 to fully address the rejection, thereby the rejection is withdrawn.  Applicant amended claims 3 and 11, but the rejections were not fully addressed and therefore, the rejections of these claims are maintained.

Claim Rejections – 35 U.S.C. §103 of claims 1 and 3-17 over Oglesby as evidenced by Seasoned Advice: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to direct it to forming a composition comprising a Maillard reaction product formed from a reaction mixture comprising: (a) Stevia extracts, glycosylated Stevia extracts, steviol glycoside, and glycosylated steviol glycosides and (b) one or more amine donors, wherein the weight ratio of (a) to (b) is 99:1 to 1:99; (a) and (b) undergo Maillard reaction; and the product improves a taste of the composition.  Applicant amended claim 9 to direct it to a method for improving taste of a composition Stevia extracts, glycosylated Stevia extracts, steviol glycoside, and glycosylated steviol glycosides and (2) one or more amine donors, wherein the weight ratio of (a) to (b) is 99:1 to 1:99; (1) and (2) undergo Maillard reaction; and the product improves a taste of the composition.  Applicant stated that the Oglesby reference generally describes sweetener compositions and methods for reducing oral cavity and tongue coating adherence and numbing effects of a sweetener composition in an emulsified mixture, wherein the stable emulsion is formed by heating and/or shaking, stirring, homogenizing, pulverization, or other known techniques.  Applicant stated that Oglesby does not mention Maillard reactions at all, let alone the effect of a Maillard reaction product on taste and that the Office construes the heating option disclosed in Oglesby as inherently forming an MRP composition in accordance with claims 1 and 9.  Applicant argued that the Office essentially construes the scope of Oglesby’s disclosed emulsions as rendering obvious an emulsion formed by selectively heating a high-intensity sweetener (as recited in the claims) in combination with an additive such as a disclosed amine donor component.  Applicant argued that Oglesby does not (a) describe the specific conditions for forming an emulsion by heat; (b) confirm that emulsions can be routinely formed by such a methodology; (c) describe any examples in which an emulsion was formed by heating a high intensity sweetener, an amine donor, a lipid type material, and a colloidal material to form an emulsion in accordance with the claimed subject matter; (d) provide any assurance that the formed emulsion would provide increased stability for the components contained therein or improve a taste of a composition to which the heat-derived emulsion is added. Applicant stated that the 
However, in response to Applicant’s assertion that Oglesby does not describe specific conditions for forming an emulsion by heat or confirm that emulsions can be formed by such methodology, the phrase “or other known techniques for forming emulsions” that follows the statement that the emulsion is formed by heating at least suggests that heating to form an emulsion is a method known in the art.  Therefore, it is within the ambit of a skilled practitioner to form an emulsion using this method, even without specific information being disclosed in Oglesby.  In response to Applicant’s assertion that Oglesby does not describe any examples in which an emulsion was formed by heating a high intensity sweetener, an amine donor, a lipid type material, and a colloidal material to form an emulsion in accordance with the claimed subject matter, Oglesby broadly teaches that these components are used to form its disclosed emulsion.  Although, it does not provide a specific embodiment or example using this combination of ingredients, it does not discredit, criticize, or otherwise discourage these ingredients from being used which 

Double Patenting Rejections: Applicant will address the rejections at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 9, paragraph 4 – page 10 - paragraph 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791